

EXHIBIT 10.1


THE INTERPUBLIC GROUP OF COMPANIES, INC.
EMPLOYEE STOCK PURCHASE PLAN (2016)
As Amended for Purchase Periods commencing on and after October 1, 2020


The purpose of the Plan is to provide employees an opportunity to purchase
shares of IPG stock through offerings to be made from time to time during the
ten-year period commencing January 1, 2016. 10,000,000 shares in the aggregate
were reserved for this purpose.

1. Administration: The Plan shall be administered by the Committee. The
Committee shall have authority to adopt rules and regulations for the
administration of the Plan; its interpretations and decisions with regard
thereto shall be final and conclusive.


2. Eligibility: All employees of the Corporation and any subsidiaries designated
by the Committee shall be eligible to participate in the Plan. In addition,
employees of any subsidiary designated by the MHRC or General Counsel of the
Corporation (each as described in Section 17) shall be eligible to participate
in the Plan, provided that the MHRC or General Counsel has determined that
extending eligibility to such subsidiary will not have an MFI. In each case,
participation in the Plan shall be subject to such rules as the Committee may
prescribe from time to time, which rules, however, shall neither permit nor deny
participation in the Plan contrary to the requirements of the Code and the
regulations promulgated thereunder.


Unless the Committee determines otherwise, the following employees shall not be
eligible to participate in an offering:


a.employees who are not employed by the Corporation or a participating
subsidiary on the 60th day preceding the Date of Offering; provided that an
employee who terminates employment with the Corporation and participating
subsidiaries and is rehired by the Corporation or a participating subsidiary
within 60 days after such termination shall be treated for purposes of this
paragraph as having been employed by the Corporation or a participating
subsidiary during the period from termination to rehire;


b. employees whose customary employment on the Date of Offering is less than 20
hours per week; and


c. employees who are classified as temporary employees unless, as of the Date of
Offering, more than five months have elapsed since their original date of hire.


Notwithstanding the foregoing, no employee may be granted an option to purchase
IPG stock under an offering if, immediately after the option is granted, such
employee owns 5% or more of the total combined voting power or value of all
classes of stock of the Corporation or its subsidiaries. For purposes of the
preceding sentence, the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of an individual, and stock that an employee may
purchase under outstanding options shall be treated as stock owned by the
employee.


3. Offerings: The Corporation shall make one or more offerings to eligible
employees to purchase IPG stock under the Plan.





--------------------------------------------------------------------------------



a. Initial Purchase Period. The first offering under the Plan shall begin on
January 1, 2016. The initial Purchase Period shall be the six month period
beginning on January 1, 2016, and ending on June 30, 2016.


b. Subsequent Purchase Periods. Each offering after the initial Purchase Period
shall begin on the Date of Offering specified by the Committee, which shall be
no earlier than July 1, 2016, and shall continue for a period of approximately
three months. The terms and conditions of each such offering shall specify the
number of shares of IPG stock that may be purchased thereunder. The Purchase
Period for one offering shall not overlap with the Purchase Period for any other
offering.


An eligible employee’s participation in the Initial Offering and any subsequent
offering shall be based on the Compensation that such eligible employee receives
during the Purchase Period for such offering (or during the portion of such
Purchase Period for which such election applies).


4. Participation: An employee who is eligible to participate in an offering may
elect, at the time and in the manner approved by the Committee, to participate
in such offering. Such election shall authorize a regular payroll deduction from
the employee’s Compensation and shall specify the date on which such deduction
is to commence, which may not be retroactive.


5. Deductions: The Corporation shall maintain payroll deduction accounts for all
participating employees. An eligible employee may authorize a payroll deduction,
with respect to an offering, of up to a maximum of 10% of the Compensation he
receives during the Purchase Period for such offering (or during the portion of
such Purchase Period for which such election applies).


No employee may be granted an option that permits his rights to purchase stock
under the Plan, or any other stock purchase plan of the Corporation or its
subsidiaries, to accrue (within the meaning of Section 423(b)(8) of the Code and
the regulations there under) at a rate that exceeds $25,000 of the fair market
value of stock (determined at the date of the offering) for each calendar year
in which the option is outstanding at any time.


6. Deduction Changes:


a. An eligible employee may elect, at the time and in the manner approved by the
Committee, to increase or decrease his payroll deduction. The change shall not
become effective before the next pay period after the employee makes such
election. During a Purchase Period, an eligible employee may elect to increase
his payroll deduction only once or to reduce his payroll deduction only once.


b. If an eligible employee goes on a leave of absence without pay for a period
of 90 days or less and does not withdraw the cash balance of his payroll
deduction account, his deductions shall end following his last full pay period
worked but shall resume automatically upon his return to work. If a leave of
absence without pay is for a period of more than 90 days, the eligible
employee’s deductions shall be canceled and shall not resume automatically upon
a return to work.


7. Withdrawal of Funds: An employee may at any time and for any reason
permanently withdraw the balance accumulated in his payroll deduction account
hereunder, and thereby withdraw from participation in the then-current offering.
Partial withdrawals shall not be permitted.



--------------------------------------------------------------------------------



8. Purchase of Shares: Each employee participating in any offering under the
Plan shall be granted an option, on the Date of Offering, for as many shares of
IPG stock as he elects to purchase with the following amounts:


a. up to 10% of the Compensation received by such employee during the specified
Purchase Period (or during the portion of such Purchase Period in which the
eligible employee elects to participate), to be paid by payroll deductions
during such period; and


b. the balance (if any) carried forward from his payroll deduction account for
the preceding Purchase Period pursuant to the final paragraph of this Section 8.


Notwithstanding the preceding sentence, in no event may the number of shares of
IPG stock purchased by any employee under an offering with a Purchase Period of
three months exceed 900 shares (or, under an offering with a Purchase Period of
six months, 1,800 shares).


Payroll deductions from an eligible employee’s Compensation shall be made under
each offering to the extent authorized by such employee in a manner approved by
the Committee and subject to the limitations that apply to such offering. A
separate payroll deduction account shall be maintained for each participating
employee with respect to each offering. The payroll deductions from an eligible
employee’s Compensation during the Purchase Period for an offering shall be
credited to such employee’s payroll deduction account for such offering.


The purchase price for each share purchased under any offering shall be equal to
90% of the lesser of (i) the Average Market Price on the Date of Offering or
(ii) the Average Market Price on the last business day of the Purchase Period
specified by the offering.


As of the last business day of each Purchase Period, the balance in each
participating employee’s payroll deduction account and the purchase price for
such Purchase Period shall be determined. If a participating employee has
sufficient funds in his payroll deduction account to purchase one or more full
shares of IPG stock as of such date, the employee shall be deemed to have
exercised his option to purchase such full share or shares (up to the applicable
share limit) of IPG stock at such price, his payroll deduction account shall be
charged for the amount of the aggregate purchase price for such share or shares,
and the ownership of such share or shares shall be appropriately evidenced on
the books of the Corporation. If an employee purchases shares of IPG stock
hereunder, the Corporation shall deliver, or cause to be delivered, promptly to
such employee, a statement reflecting the status of his payroll deduction
account.


A participating employee may not purchase a share of IPG stock under any
offering after the end of the applicable Purchase Period for such offering. Any
balance remaining in an employee’s payroll deduction account at the end of a
Purchase Period shall returned to the employee, unless such remaining balance is
less than the purchase price for one share, in which case such remaining balance
shall be carried forward into the employee’s payroll deduction account for the
following Purchase Period. Any balance remaining in an employee’s payroll
deduction account at the termination of the Plan shall be refunded automatically
to such employee in accordance with Section 18 hereof unless a successor plan
becomes effective immediately following the termination of the Plan.


9. [Reserved]


10. Registration of Certificates: Certificates for shares of IPG stock purchased
under the Plan shall be registered only in the name of the employee, provided
that if the employee so elects, in a manner approved by the Committee, such
certificates shall be registered in the employee’s name jointly with a member of
his family, with right of survivorship. If an employee resides in a



--------------------------------------------------------------------------------



jurisdiction that does not recognize such a joint tenancy, such employee may
elect, in a manner approved by the Committee, to have such certificates for
shares of IPG stock registered in his name as tenant in common with a member of
his family, without right of survivorship.


11. Definitions:


“Average Market Price” on any day means the average of the high and low sales
prices, on such day, of shares of IPG stock on the principal securities exchange
on which such shares are traded or, if there are no such sales on such day, then
the average of the high and low sales prices of such shares on the day or days
that the Committee determines to be appropriate for purposes of valuation.


“Board of Directors” means the Board of Directors of the Corporation.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the MHRC, except to the extent the Board of Directors provides
otherwise.


“Compensation” means only basic compensation, including any elective deferral
under a qualified cash or deferred arrangement under Section 401(k) of the Code
(an “elective cash or deferred contribution”) and any salary reduction under a
cafeteria plan within the meaning of Section 125 of the Code (a “salary
reduction contribution”), and excluding overtime, bonuses, cost-of-living
allowances, deferred compensation awards (apart from any elective cash or
deferred contribution), or any other extra payment of any kind (apart from any
salary reduction contribution). Solely for purposes of the Plan, “Compensation”
consisting of an elective cash or deferred contribution or a salary reduction
contribution shall be deemed to be received by the employee on the date on which
the contribution would have been paid to the employee but for the employee’s
election.


“Corporation” means The Interpublic Group of Companies, Inc.


“Date of Offering” shall be the first Working Day during the Purchase Period
specified for any offering made under the Plan.

“IPG stock” means the common stock of the Corporation.


“MHRC” means the Management and Human Resources Committee of the Corporation.


“MFI” means a positive or negative material financial impact on the Corporation.
For purposes of Section 17, the determination as to whether an amendment has or
potentially has a positive or negative material financial impact shall be made
by the MHRC or the General Counsel of the Corporation, in its or his sole
discretion, and shall not be subject to challenge or question by any person;
provided, however, that the Board of Directors shall have the authority, in its
sole discretion, to rescind such determination ab initio, in which case any
amendment adopted pursuant to such determination shall also be void ab initio. A
termination of the Plan in its entirety, as referred to in Section 18, shall be
deemed to result in an MFI for purposes of Section 17.


“Plan” means The Interpublic Group of Companies, Inc. Employee Stock Purchase
Plan (2016), as set forth herein and amended from time to time.





--------------------------------------------------------------------------------



“Purchase Period” means the period of approximately three months (or, for the
initial Purchase Period, six months), commencing on a Date of Offering and
during which an eligible employee may purchase shares of IPG stock.


“Subsidiary” means any subsidiary of the Corporation, whether presently a
subsidiary or hereafter becoming a subsidiary, all within the meaning of Section
424(f) of the Code and the regulations promulgated there under.


“Working Day” means a day other than a Saturday, Sunday, or a holiday scheduled
by the Corporation.


12. Rights as a Stockholder: None of the rights or privileges of a stockholder
of the Corporation shall exist with respect to shares purchased under the Plan
unless and until such shares shall have been appropriately evidenced on the
books of the Corporation.


13. Rights on Termination of Employment: In the event of a participating
employee's termination of employment prior to the last business day of a
Purchase Period, no payroll deduction shall be taken from any amount payable to
him after the effective date of such termination. The balance in the employee's
payroll deduction account shall be paid to the employee or, in the event of the
employee's death, (a) to the executor or administrator of the employee's estate,
or (b) if no such executor or administrator has been appointed to the knowledge
of the Committee, to such other person(s) as the Committee may, in its
discretion, designate. If, prior to the last business day of the Plan Period,
the participating Subsidiary by which an employee is employed shall cease to be
a subsidiary of the Corporation, or if the employee is transferred to a
subsidiary of the Corporation that is not a participating Subsidiary, the
employee shall be deemed to have terminated employment for the purposes of this
Plan.


14. Rights Not Transferable: Rights under the Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during his lifetime only by him.


15. Application of Funds: All funds received or held by the Corporation under
the Plan may be used for any corporate purpose.


16. Adjustment in Case of Changes Affecting IPG Stock: In the event of a
subdivision of the outstanding shares of IPG stock, or the payment of a stock
dividend on shares of IPG stock, the number of shares of IPG stock reserved
under the Plan, including shares covered by outstanding grants to participating
employees, shall be increased proportionately, and the purchase price for each
participant at such time reduced proportionately, and such other adjustment
shall be made as may be deemed equitable by the Board of Directors. In the event
of any other change affecting IPG stock, such adjustment shall be made as may be
deemed equitable by the Board of Directors to give proper effect to such event.


17. Amendment of the Plan: The Corporation may at any time, or from time to
time, amend the Plan in any respect as set forth in this Section 17; provided,
however, that without the approval of the stockholders of the Corporation, no
amendment shall be made to the Plan which (i) increases or decreases the number
of shares reserved under the Plan (other than as provided in Section 16 hereof)
or (ii) decreases the purchase price per share (other than as provided in
Section 16 hereof). The authority of the Corporation may be exercised by the
Board, the MHRC, or the General Counsel of the Corporation, as follows:



--------------------------------------------------------------------------------



a. Authority of the Board. The Board of Directors by duly adopted written
resolution may modify or amend the Plan in whole or in part, prospectively or
retroactively, at any time and from time to time. The Board of Directors by duly
adopted written resolution may delegate the power to so modify or amend the Plan
to one or more officers of the Corporation, subject to such conditions as the
Board of Directors may in its sole discretion impose.


b. Authority of the MHRC. Without limiting the authority of the Board of
Directors under subsection (a), above, and without the necessity of a specific
delegation of authority from the Board of Directors, the MHRC may adopt any
amendment or modification to the Plan that, in the opinion of the MHRC, would
not have an MFI. The MHRC may delegate to any officer or other employee of the
Corporation the power to execute any amendment or modification authorized under
this Section 17(b).


c. Authority of the General Counsel. Without limiting the authority of the Board
of Directors under subsection (a), above, or the MHRC under subsection (b),
above, and without the necessity of a specific delegation of authority from the
Board of Directors, the General Counsel of the Corporation may:


i. adopt any amendment or modification to the Plan that, in the opinion of the
General Counsel, is necessary or appropriate to comply with applicable laws and
regulations, including but not limited to the Code and applicable securities
laws, and including any optional provision permitted under such applicable law
or regulation; and


ii. adopt any amendment or modification to the Plan that, in the opinion of the
General Counsel:


(A) is necessary for orderly administration of the Plan or to conform the Plan's
terms to its administration; and


(B) would not potentially have an MFI. In the event that the General Counsel
determines that a proposed amendment of the Plan described in this paragraph
(ii) may potentially have an MFI, the General Counsel shall refer the proposed
amendment to the MHRC. If the MHRC determines that such proposed amendment would
not have an MFI, the MHRC may, without a delegation of authority from the Board,
adopt such proposed amendment by exercising its authority under subsection (b),
above. If the MHRC determines that such proposed amendment would have an MFI,
the MHRC shall refer the proposed amendment to the Board of Directors for its
consideration and adoption under subsection (a), above.


d. Adoption by Written Instrument. Any modification or amendment of the Plan by
the MHRC under subsection (b), by the General Counsel under subsection (c) or by
one or more officers or employees of the Corporation to whom authority is
delegated under subsection (a) or (b) shall be adopted by a written instrument
executed by the MHRC, General Counsel, such officer or officers, or such
employees, as applicable.


e. Implementation of Amendments. The officers of the Corporation may take all
actions necessary or appropriate to implement or effectuate any amendment or
modification to the Plan described in this Section 17.



--------------------------------------------------------------------------------





f. Successor Title or Entity. The title of an officer or employee or name of an
entity with responsibility or authority under this Section 17 shall include any
successor title or name, as applicable, insofar as such title or name may be
changed from time to time.


18. Termination of the Plan: The Plan and all rights of employees under any
offering hereunder shall terminate on December 31, 2025, or, if earlier:


a. on the day that participating employees become entitled to purchase a number
of shares of IPG stock equal to or greater than the number of such shares then
available for purchase hereunder. If the number of shares of IPG stock so
purchasable exceeds the number of such shares then available for purchase
hereunder, the available shares of IPG stock shall be allocated by the Committee
among such participating employees in such manner (consistent with the
requirements of Section 423(b)(4) and (5) of the Code and the regulations there
under) as it deems fair; or


b. on any other date determined by the Board of Directors in its discretion.


The Purchase Period under any offering hereunder may not end after December 31,
2025. Upon termination of the Plan, all amounts in the payroll deduction
accounts of participating employees shall be promptly refunded unless those
amounts are carried forward, in accordance with the final paragraph of Section 8
hereof, into the payroll deduction accounts established under a successor plan.


19. Governmental Regulations: The Corporation’s obligation to sell and deliver
IPG stock under the Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance or sale of
such stock.


20. General Provisions:


a. Effective Date. The Plan shall become effective on January 1, 2016.


b. In accordance with Treas. Reg. § 1.423-2(a)(2)(ii), the Corporation shall
seek shareholder approval of the Plan within 12 months after the Effective Date.
If shareholder approval is not received by that date, the Plan shall be
terminated.


c. No Right to Options; No Shareholder Rights. No employee shall have any right
to be granted any option under the Plan. No person shall have any rights as a
shareholder with respect to any IPG stock to be issued under the Plan prior to
the issuance thereof.


d. No Right to Employment. No person shall have any claim or right to be granted
an option, and the grant of an option shall not be construed as giving any
person the right to be retained in the employ of the Corporation or any
subsidiary. Further, the Corporation and each subsidiary expressly reserve the
right at any time to dismiss an employee free from any liability, or any claim
under the Plan, except as expressly provided herein.

e. Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.





--------------------------------------------------------------------------------



f. Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person, or other person incapable of receipting therefore shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge any liability or obligation of the Committee, the Board of
Directors, the Corporation, and all other parties with respect thereto.


g. Rules of Construction. Whenever used in the Plan, words in the masculine
gender shall be deemed to refer to females as well as to males; words in the
singular shall be deemed to refer also to the plural; and references to a
statute or statutory provision shall be construed as if they referred also to
that provision (or to a successor provision of similar import) as currently in
effect, as amended, or as reenacted, and to any regulations and other formal
guidance of general applicability issued thereunder.


h. Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.


i. Applicable Law. The validity, construction, interpretation, administration,
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of the State of
New York, without regard to its rules regarding choice of law.

